Title: To George Washington from Francis Corbin, 7 July 1798
From: Corbin, Francis
To: Washington, George



Sir
The Reeds Caroline County July 7th 1798.

Having been absent from home, for three Weeks, your favor of the 17th June did not reach me till this day, otherwise it should not have remained one moment unanswered.
The State of my health obliged me, two years ago, to remove from the County of Middlesex, where I formerly resided, & to fix in this interior and more salubrious part of the Country. In the hurry and confusion attendant on that removal, I either lost or have mislaid some papers, that might, possibly, have contained information, worthy of Mr Belknap’s notice. I will make a fresh search for them—and, if I should be fortunate enough to find them, &, on examination, they should appear to be, at all, useful

to him, as a Biographical writer, they shall be immediately transmitted to him.
I have one letter, Sir, written by yourself to my Father, and dated from Wmsburg, so long ago as January 28th 1753, which I have treasured up with special care, and designed to publish, at some future Period, with Observations suitable to the sentiments it contains. But as more ample justice will be done to it by Mr Belknap’s pen than by mine, and as it pertains very specially to the Work in which he is engaged, I will lose no time in sending a copy of it to him.
This letter written near fifty years ago, when you were but a youth, does immortal Honor to your head and heart. In it you gave an early (and to my mind an almost miraculous) Earnest of all those transcendent virtues, by which you have been distinguished thro’ the whole course of your life. Neither prone to superstition nor flattery, I confess to you, Sir, that, although I have read it many times, I never read it once without fancying I saw something divinely prophetic in it.
My Father, a few years before his death, when arranging his papers, in order to seperate the useless from the useful, came accidentally across this letter, and, reserving it till my return from the Assembly, gave it to me with nearly these Words, which I noted down. “Here is a letter from General Washington written when a youth, and it does him Honor in his old age. He is a great, and what is better, my dear Son, he is really a good man, and actually seems to have been an instrument in the hands of Providence for the accomplishment of this Work in America, the blessings of which though not apparent to me, you may live to reap the fruits of. Take it and do justice to him, at some future day, when I am gone, by the publication of it, with such remarks upon it as your mind will naturally suggest. It may be useful to you in your political career, and may induce him to give you a helping hand, on my Account, if by your integrity and services you render yourself worthy of help.” I received this letter from the hands of parental love with all the sensibility that filial Piety could inspire, and have long meditated the publication of it. But delicacy and diffidence, and a fear of having unworthy motives imputed to me, restrained me from doing it whilst you were President of the U.S., particularly as I was then engaged myself in public life. My political Enemies, always implacable, but rendered more so by the Spirit of Party engendered

by the French revolution, would have imputed such motives to me, and all the changes that their malevolence could have rung on the nicknames “Courtier, Sycophant, Aristocrat” would have pealed my Ears with a grating & stunning discord. They left me no hope of conciliation, but by the sacrifice of my Honor and my principles, I have determined, therefore, after twelve or thirteen years of laborious (and my conscience tells me of faithful) services in the Legislature, to bury myself in the bosom of retirement, and to relinquish every pursuit dependent on the fickle voice and tainted breath of popularity. In this independent and disinterested situation I intended to have obeyed the injunctions of a much lov’d and much honored Father, and thus to have gratified the wishes of my own heart by paying my humble tribute to your exalted virtues. For next to the being virtuous ourselves, the greatest pleasure we can enjoy is to contemplate and eulogise the virtues of others. But the opportunity which Mr Belknap’s Book of American Biography affords is so apropos that I cannot Suffer it to escape me. Be pleased, Sir, to let me know his Address.
Ever since your retirement to private life I have been endeavoring to catch a week in order to pay my homage to you at Mount Vernon. But the domestic avocations of a man newly married, & the inconveniencies to which I have been subjected by leaving an excellent House in Middlesex for a patch’d up Cottage in Caroline, have prevented me from leaving the Farm for more than two or three days at a time. In the Course of the next or the succeeding month I will wait on you with this letter, which being written near half a Century ago will, doubtless, be a curiosity to you yourself. There is even something marvellous in the preservation of this Letter!
Be pleased, Sir, to present my respectful Compliments to Mrs Washington and permit me to subscribe myself with Veneration and Admiration your Mo: Obt & Mo: Hie Servt

Francis Corbin

